Title: To George Washington from Robert Dick, 14 March 1789
From: Dick, Robert
To: Washington, George



Sir
Bladensburgh [Md.] 14th March 1789

The enclosed paper has been some time in my possession. Thinking that at this time, it may possibly be of some service to the united States, that the contents of it should be known to you, I have presumed to give you this trouble, as it is probable You may never have seen a copy of it. You will perceive some inaccuracies in it, but these were in the copy I took it from. With great respect I am Sir Your Most Obedt hum. Servant

Robt Dick

